Blackford, J.
Miller sued Orpul in assumpsit. Pleas, the general issue and a special plea in bar. . Cause submitted io Court, and judgment for the plaintiff.
On the trial, the plaintiff offered to examine one Noble as a wjtness. He was objected to as being interested, and -was examined on his voire dire. He- stated that lie . had asked one Rowan to' exécute for the, plaintiff, who was a nonresident, a bond for costs; that Rowan executed the bond;' but there-was no understanding .that .the witness would indemnify Rowan. He stated, also,.that he would feel himself bound in honour to pay-the costs, if Rowan should have them to pay; but that'he'was under no legal obligation to pay them. The witness was examined,' and his admission is assigned for error. ' - ' 1. '
. The law is well settled that the objection here made to the witness is not tenable. The very point .is decided' in Pederson v. Stoffles, 1 Campb. 144. Mr. Phillips says that the obligation of a witness; who believes himself bound merely- in honour to indemnify the bail, is in general of a nature so uncertain, and variable," that it cannot safely be recognized ^ in Courts of justice as a.motive of- conduct. 1 Phill. Ev. 54. To-be sure, a Witness so situated may not be entitled to the same credit with a witness éntirely free ■ from any bias-, but that is an objection only to his credibility. • ' .
The record contains the evidence in the cause, and the defendant contends1 that it does not support the judgment; but in this wé think he is mistaken. . .

Per Curiam.

The judgment is affirmed, with 5. per cent.damages and costs.